Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and currently under consideration.

Claim Objections
	Claim 12 is objected to because of an apparent typographical error. There appears to be a comma missing between “NAC” and “B27” in claim 12. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-11 are rejected because claim 1 recites “…the one or more agents determined to stop growth of the mini-cancers, inhibit growth of the mini cancers, and/or inhibit invasion of 

Claim 12 is rejected for reciting a cell culture comprising multiple components, including “FSK-10”. The metes-and-bounds of the claim are unclear because the tem “FSK-10” is not described in the specification and does not appear to be known in the art. 

Claim 13 is rejected for reciting a cell culture comprising multiple components, including “Noffin conditioned medium”. The metes-and-bounds of the claim are unclear because the terms “Noffin” and “Noffin conditioned medium” are not described in the specification and do not appear to be known in the art. 

Claims 14-20 are rejected because claim 14 recites “…mixing the cell culture with…the one or more agents determined to stop growth of the mini cancers, inhibit growth of the mini cancers, or inhibit invasion of the mini cancers when compared to a reference mini cancer without the addition of one or more agents.”  There is insufficient antecedent basis for (1) “the cell culture” and (2)  “the one or more agents determined to stop growth of the mini cancers, inhibit growth of the mini cancers, or inhibit invasion of the mini cancers when compared to a reference mini cancer without the addition of one or more agents” in the claims.

Claims 15, 16, 19, and 20 are rejected because claim 15 recites “…wherein the process is….” There is insufficient antecedent basis for “the process” in the claims.

Claim 20 is rejected for reciting “…wherein the matrigel….” There is insufficient antecedent basis for “the matrigel” in the claims.

Claim 20 contains the trademark/trade name matrigel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product and, accordingly, the identification/description is indefinite.

Prior Art of Interest
	Due to indefinite claim language, the pending claim cannot be rejected with prior art. However, the following prior art references appear to be of particular interest to what is disclosed in the instant application:

	(2) Boehnke et al (Journal of Biomolecular Screening, 2016, 21(9): 931-941);
	(3) Francies et al (Methods in Molecular Biology, 2019, 156: 339-351; first published online 9/15/16; see https://link.springer.com/protocol/10.1007/7651_2016_10); and 
	(4) Ortega et al (WO 2015/173425 A1; 11/19/15; 7/22/19 IDS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SEAN E AEDER/Primary Examiner, Art Unit 1642